DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 03/11/2022.

Claims 1-28 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The 101 rejection to claims 16-22 is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over  DRUTSA (US 2017/0289284), in view of GUSEV (US 2017/0103334).

As to claim 1, DRUTSA discloses the invention as claimed, including a processor, comprising: 
one or more circuits to be configured to compare one or more performance metrics of the web-based service in response to the first group (210, Fig. 2) of user interactions with the web-based service (Figs. 3-4; ¶0048, “The control group 210, composed of the user devices 110A,B,C”) and one or more performance metrics of the web-based service in response to the second group (260, Fig. 2) of user interactions with the web-based service (Figs. 3-4; ¶0048, “The test group 260, composed of the user devices 110D,E,F”) (Figs. 3-4; 460, Fig. 5; ¶0003, “A/B testing has become the state-of-the-art technique for improving web services based on data-driven decisions. An A/B test compares two variants of a service at a time”; ¶0053, “determines 460 the trend in user engagement due to the experimental treatment applied to the web service, specifically by analyzing the average metrics 351, 352, 354 of the control group 210 and the test group 260”; ¶0085, “the determining 460 by analyzing includes determining a difference between the control average amplitude metric 351 and the test average amplitude metric 352”; ¶0091, “determining that the experimental treatment applied to the web service has caused a decreasing trend in the user engagement metric over the web service…”).
Although DRUTSA discloses comparing one or more performance metrics of a web-based service in response to a first group (210, Fig. 2) of user interactions with the web-based service (Figs. 3-4; ¶0048, “The control group 210, composed of the user devices 110A,B,C”) and one or more performance metrics of the web-based service in response to a second group (260, Fig. 2) of user interactions with the web-based service, DRUTSA does not specifically disclose assigning user interactions with a web-based service to at least a first group and a second group of user interactions and to identify one or more causes of a performance change based, at least in part, on comparison of one or more performance metrics of the web-based service. 
GUSEV, on the other hand, discloses assigning user interactions with a web-based service to at least a first group and a second group of user interactions and to identify one or more causes of a performance change based, at least in part, on comparison of one or more performance metrics of the web-based service (Figs. 1-4; ¶0009, “obtaining actual values of the performance parameter for each user of the first set of users and each user of the second set of users based on the behavior data collected during the first period of time”; ¶0038, “the server, the at least one feature derived from the behavior data is one of: a total feature, a time series feature, a statistics feature, a periodicity feature and a derivative feature”; ¶0069, “the first set of users 102 and the second set of users 108 interact with the SERP may be by selecting a particular search result or a link, by submitting a query reformulation or a distinct query, by spending an amount of time on the SERP or on the particular search result and the like”; 
¶0076, “configured to collect behavior data relating to the performance parameter of the controlled experiment of the first set of users and the second set of users over a first period of time”; ¶0080, “In order to obtain a time series feature, the server 116 may be configured to calculate the assessed measures of user interactions over each day of the first time period”; ¶0114, “The server 116 may then compare these average values calculated for each set of users to determine if a statistically significant difference exists between them…this comparison allows to determine whether, and to what degree, the modification to the treatment variant of the service (e.g., the second version of the SERP) would have an effect on user behavior with regards to the performance parameter over the combined period of time comprising both the first and second periods of time”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DRUTSA to include assigning user interactions with a web-based service to at least a first group and a second group of user interactions and to identify one or more causes of a performance change based, at least in part, on comparison of one or more performance metrics of the web-based service, as taught by GUSEV because it would allow the system to determine whether, and to what degree, the modification to the treatment variant of the web service would have an effect on user behavior with regards to the performance parameter over the second period of time in the future (GUSEV; ¶0112; ¶0114).

As to claim 2, DRUTSA discloses the processor of claim 1, the one or more circuits to be configured to determine that performance of the web-based service has regressed by at least: generating a resampled time series, by at least randomly reassigning points of a time series of the one or more performance metrics of the web-based service to buckets of the resampled time series (¶0068, “It is contemplated that the experimental period 402 could take place for a longer or shorter period of time. It is also contemplated that the experimental period 402 may be split into different time segments than days, including but not limited to: minutes, hours, weeks, and months”; ¶0070, “The periodicity metric, being based on the plurality of indications including at least some time information, is used in order to determine changes in user engagement over the experimental period 402…”); and identifying a transition point in the resampled time series based, at least in part, on statistical comparison of segments of the resampled time series (¶0028, “determining the trend of the user engagement metric with respect to the web service, the determining the trend being based on analyzing of the control average amplitude and phase metrics and the test average amplitude and phase metrics”; ¶0048, “represents the trend of the change in user engagement over the experimental period 402 on average for members of the control group 210”; ¶0057; ¶0070, “The periodicity metric, being based on the plurality of indications including at least some time information, is used in order to determine changes in user engagement over the experimental period 402…”; ¶0079, “provide an indication of the direction(increasing or decreasing) in which the user engagement is changing over the experimental period 402”).

As to claim 3, DRUTSA discloses the processor of claim 1, the one or more circuits to be configured to compare a rate of change of the one or more performance metrics of the web-based service in response to the first group of user interactions, with a rate of change of the one or more performance metrics of the web-based service in response to the second group of user interactions (¶0002, “determining a trend in user engagement metrics with respect to a web service”; ¶0009, “calculating the amplitude metric based at least in part on a magnitude of the periodicity metric, the amplitude metric representing a magnitude of change of the user engagement metric with respect to the corresponding web service, and calculating the phase metric based at least in part on an imaginary part of the periodicity metric, the phase metric representing a direction of change of the user engagement metric with respect to the corresponding web service”).

As to claim 4, DRUTSA discloses the processor of claim 1, the one or more circuits to be configured to compare a proportion of the first group of user interactions to a proportion of the second group of user interactions (Figs. 3-4; 460, Fig. 5; ¶0003, “A/B testing has become the state-of-the-art technique for improving web services based on data-driven decisions. An A/B test compares two variants of a service at a time”; ¶0028, “determining the trend of the user engagement metric with respect to the web service, the determining the trend being based on analyzing of the control average amplitude and phase metrics and the test average amplitude and phase metrics”; ¶0053, “determines 460 the trend in user engagement due to the experimental treatment applied to the web service, specifically by analyzing the average metrics 351, 352, 354 of the control group 210 and the test group 260”; ¶0085, “the determining 460 by analyzing includes determining a difference between the control average amplitude metric 351 and the test average amplitude metric 352”; ¶0091, “determining that the experimental treatment applied to the web service has caused a decreasing trend in the user engagement metric over the web service…”).

As to claim 5, DRUTSA discloses the processor of claim 1, wherein the first group of user interactions is associated with a first property in a category of properties, and the second group of user interactions is associated with a second property in the category of properties (Figs. 3-4; 460, Fig. 5; ¶0003, “A/B testing has become the state-of-the-art technique for improving web services based on data-driven decisions. An A/B test compares two variants of a service at a time”; ¶0028, “determining the trend of the user engagement metric with respect to the web service, the determining the trend being based on analyzing of the control average amplitude and phase metrics and the test average amplitude and phase metrics”; ¶0053, “determines 460 the trend in user engagement due to the experimental treatment applied to the web service, specifically by analyzing the average metrics 351, 352, 354 of the control group 210 and the test group 260”; ¶0085, “the determining 460 by analyzing includes determining a difference between the control average amplitude metric 351 and the test average amplitude metric 352”; ¶0091, “determining that the experimental treatment applied to the web service has caused a decreasing trend in the user engagement metric over the web service…”).

As to claim 6, DRUTSA discloses the processor of claim 1, the one or more circuits to be configured to determine that a property associated with the first group of user interactions is a likely cause of a regression in performance of the web-based service, based, at least in part, on a measure of information gained by comparing the one or more performance metrics of the first group of user interactions with the one or more performance metrics of the second group of user interactions (Figs. 3-4; 460, Fig. 5; ¶0003, “A/B testing has become the state-of-the-art technique for improving web services based on data-driven decisions. An A/B test compares two variants of a service at a time”; ¶0028, “the processor being configured to determine a trend of a user engagement metric with respect to an experimental web service. The processor is configured to render the server to execute receiving, at the server, a plurality of user device requests relating to a web service during an experimental period, the plurality of user device requests originating from a plurality of user devices”; ¶0053, “determines 460 the trend in user engagement due to the experimental treatment applied to the web service, specifically by analyzing the average metrics 351, 352, 354 of the control group 210 and the test group 260”; ¶0085, “the determining 460 by analyzing includes determining a difference between the control average amplitude metric 351 and the test average amplitude metric 352”; ¶0091, “determining that the experimental treatment applied to the web service has caused a decreasing trend in the user engagement metric over the web service…”).

As to claim 7, DRUTSA discloses the processor of claim 1, the one or more circuits to be configured to recursively compare groups of user interactions based, at least in part, wherein each level of recursion is based, at least in part, on a category of property different than those in early levels of recursion (¶0009, “calculating a periodicity metric based at least in part on a discretization transform performed on the plurality of indications”; ¶0051; ¶0052, “Once the periodicity, amplitude 342 and phase 344 metrics have been calculated 443, 444, 445 for each one of the user devices 110A-F…”; ¶0068; ¶0070, “The periodicity metric, being based on the plurality of indications including at least some time information, is used in order to determine changes in user engagement over the experimental period 402…”).

As to claim 8, DRUTSA discloses the processor of claim 1, wherein a user interaction comprises utilization of the web-based service by a client device associated with a user (Fig. 4; ¶0028, “the processor being configured to determine a trend of a user engagement metric with respect to an experimental web service.  The processor is configured to render the server to execute receiving, at the server, a plurality of user device requests relating to a web service during an experimental period, the plurality of user device requests originating from a plurality of user devices”; ¶0055, “it is contemplated that the server 120 could simply direct the user device requests, monitor the interactions, and/or acquire the interactions”; ¶0067, “The time series of user interaction indications can be represented by a series of user interactions y…”).

As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, DRUTSA discloses a system, comprising: one or more computing devices comprising one or more processors (¶0032).

As to claim 10, it is rejected for the same reasons set forth in claim 2 above.

As to claim 11, it is rejected for the same reasons set forth in claim 3  above.

As to claim 12, it is rejected for the same reasons set forth in claims 3 and 4 above.

As to claim 13, it is rejected for the same reasons set forth in claim 5 above.

As to claim 14, it is rejected for the same reasons set forth in claim 6 above.

As to claim 15, it is rejected for the same reasons set forth in claim 7 above.

As to claim 16, it is rejected for the same reasons set forth in claim 1 above. In addition, DRUTSA discloses a non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors (¶0032).

As to claim 17, it is rejected for the same reasons set forth in claim 2 above.

As to claim 18, it is rejected for the same reasons set forth in claim 3  above.

As to claim 19, it is rejected for the same reasons set forth in claim 4 above.

As to claim 20, it is rejected for the same reasons set forth in claim 5 above.

As to claim 21, it is rejected for the same reasons set forth in claim 6 above.

As to claim 22, it is rejected for the same reasons set forth in claim 7 above.

    Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over  DRUTSA (US 2017/0289284), GUSEV (US 2017/0103334), further in view of Zhou et al. (US 2021/0308587).

As to claim 23, it is rejected for the same reasons set forth in claim 1 above. Although DRUTSA discloses a game console (¶0043), DRUTSA does not specifically disclose one or more computing devices to generate output for a computerized gameplay service. However, Zhou discloses one or more computing devices to generate output for a computerized gameplay service (110-114, 130, Fig. 1; Fig. 8; ¶0001, “Online gaming allows for players to play a variety of electronic and/or video games with each other via network connectivity, such as via the Internet”; ¶0014, “system(s) for coaching online game players to improve their gaming skills in a particular online game”; ¶0022, “the game coaching system(s) may be able to monitor a player's behavior (e.g., engagement, number of hours played in a week, number of days played in a month, number of hours played per session, etc.)…”; ¶0038, “The game coaching system(s) 110 may determine the relative level of a player's engagement by comparing his or her player behavior data 126 to the player behavior data 126 of other players 102”; ¶0048, “The player's client device 104 may display the recommended one or more actions to the player 102”; ¶0072; ¶0100, “a comparison of player performance statistics and/or player engagement metric(s) associated with the first subset of players and the second subset of players may be provided”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DRUTSA to include one or more computing devices to generate output for a computerized gameplay service, as taught by Zhou because it would encourage continued game play and increase the online presence of game service members (Zhou; ¶0014).

As to claim 24, it is rejected for the same reasons set forth in claim 2 above.

As to claim 25, it is rejected for the same reasons set forth in claim 3  above.

As to claim 26, it is rejected for the same reasons set forth in claim 4 above.

As to claim 27, it is rejected for the same reasons set forth in claim 5 above.

As to claim 28, it is rejected for the same reasons set forth in claim 6 above.

Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 4, 2022